Citation Nr: 1544659	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-19 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II as a result of herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease as a result of herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the hands to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Oakland, California RO has assumed the role of agency of original jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking to establish service connection for diabetes mellitus, ischemic heart disease, and peripheral neuropathy of the hands as due to herbicide exposure while at the demilitarized zone in Korea (DMZ) while on active duty from February 1966 to November 1967 while assigned to the 3rd battalion, 23 infantry division.  Specifically, he asserts herbicides were sprayed continuously and he spent time on the perimeter of the base providing security.  Alternatively, he asserts peripheral neuropathy of the hands was caused by exposure to freezing temperatures during winter months while on patrol 12 hours a day.  See e.g., Veteran's notice of disagreement received February 4, 2014 and undated photos.   

The Veteran has a current diagnosis of diabetes mellitus type II, coronary artery disease and diabetic peripheral neuropathy.  See e.g., private medical record dated February 12, 2015.  



The Veteran's service dates in the Republic of Korea are prior to April 1968, and therefore, he does not have the requisite service in order for herbicide exposure to be presumed in this case.  However, given the lay statements of record from the Veteran and others alleging that they witnesses the spraying of herbicides by South Korean troops, the Board finds that it is appropriate in this case to conduct the development normally specified for instances in which a whether a veteran alleges exposure to herbicides in vicinities other than Vietnam, Thailand, or along the demilitarized zone (DMZ) in Korea.  See VA's Adjudication Procedure Manual, M21-1, IV.ii.1.H.7.a.  These procedures require (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to Compensation and Pension (C&P) Service; and (3) requesting a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides. 

Further, the Veteran has not been provided a VA examination in regard to his claim of peripheral neuropathy of the hands.  The Veteran is competent to report exposure to cold weather during active duty.  As such, a VA examination is therefore required to determine the nature, extent, and etiology of his claimed condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Pursuant to VA's Adjudication Procedure Manual, M21-1, IV.ii.1.H.7.a, take appropriate steps to determine whether the Veteran may have been exposed to herbicides during his active service in Korea.  Documented evidence as to what steps were taken must be set forth in the claims file.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any current peripheral neuropathy of the hands.  The claims folder, to include all newly obtained evidence and a copy of this remand, must be made available to the examiner for review.  A notation to the effect that this review has taken place should be made in the examination report.  All indicated tests and studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any peripheral neuropathy of the hands, had its clinical onset during the Veteran's active service or is related to any in-service disease, event, or injury.  The examiner is to accept as fact that the Veteran was exposed to cold temperatures for while stationed in Korea.  If in-service cold exposure did not cause any current peripheral neuropathy, provide an opinion as to the most likely cause of any current peripheral neuropathy.

3.  After all indicated development is conducted; readjudicate the Veteran's service connection claims on appeal.  If his claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




